Case: 12-10825       Document: 00512116850         Page: 1     Date Filed: 01/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 17, 2013
                                     No. 12-10825
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




JAMES L. RUDZAVICE,

                                                  Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:11-CV-416




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       James Rudzavice appeals an order of July 18, 2012, denying his request
for return of certain property that the government had confiscated in connection

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10825    Document: 00512116850     Page: 2   Date Filed: 01/17/2013



                                 No. 12-10825

with its successful prosecution of Rudzavice for receipt of child pornography and
transfer of obscene material to a minor. In the order in question, the district
court carefully explained that all of the claimed property that was indeed in the
government’s possession had been sent to Rudzavice’s sister, as requested,
except for compact discs containing child pornography.
      The district court’s order is supported by the record. To the extent that
Rudzavice, in his pro se brief and reply brief, seeks monetary compensation for
property that he claims still has not been produced, the government correctly
points out that Rudzavice has not satisfied the requirements of the applicable
statutes and rules, even assuming, arguendo, there is property that has not been
produced and that Rudzavice has adequately briefed that issue.
      The order appealed from is AFFIRMED.




                                       2